DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022, 5/4/2022, 4/26/2022, 4/19/2022 and 4/14/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 22 is directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 5-7, 12-15 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0374265 A1 Finlow-Bates.
2:	As for Claim 1, Finlow-Bates teaches and depicts in Figure 1 A computer implemented method for coordinating taking of a picture using a camera (300) and initiation of a flash pulse of at least one flash device (200), said method being adapted for a system including a first device (300) and at least one remote device (200) (Paragraph [0004] and the abstract), said method comprising the steps of obtaining a time base for a hardware processor of the first device (300) (Paragraphs [0065, 0066 and 0079] and depicts in Figures 6 and 8), estimating a time base for a hardware processor each at least one remote device (200) in relation to the time base of the hardware processor the first device (300) (Paragraphs [0072, 0084] and depicts in Figures 7 and 8), scheduling a timing for initiation of the flash pulse of the respective at least one flash device(200) and/or a timing for taking a picture using the camera (300) in the time base of the first device (300) so that the coordination with the timing for taking the picture is obtained, and obtaining at the respective remote device (200) of the system the scheduled timing of initiation of the remote device (200) in the time base of that device (Paragraph [0073] and depicts in Figure 7).
3:	As for Claim 5, Finlow-Bates teaches in Paragraph [0048] wherein the scheduling is performed at least in part in the first device (time-sharing operating system within camera 300).
4:	As for Claim 6, Finlow-Bates teaches in Paragraph [0048] wherein the scheduling is performed at least in part in a control device (Time-sharing operating system) in communication with the first device (camera).
5:	As for Claim 7, Finlow-Bates teaches in Paragraph [0055 and 0085] wherein the communication between the first device (300) and at least one remote device (200) is performed over a wireless channel (Bluetooth) (Paragraph [0028]) with predetermined communication timings (Bluetooth protocol timing), so called connect events, and wherein in the estimation of a time base for each at least one remote device (200) is performed also based on the predetermined communication timings.
6:	As for Claim 12, Finlow-Bates teaches in Paragraph [0028] wherein communication is performed according to a Bluetooth protocol.
7:	As for Claim 13, Finlow-Bates teaches in Paragraph [0055] and depicts in Figure 1 wherein the camera (300) is the first device.
8:	As for Claim 14, Finlow-Bates teaches in Paragraph [0055] and depicts in Figure 1 wherein the at least one remote device comprises at least one remote flash device (200).
9:	As for Claim 15, Finlow-Bates teaches in Paragraph [0055 and 0065] and depicts in Figures 1, 2 and 3 a control system for coordinating taking of a picture using a camera (300) and initiation of a flash pulse of at least one flash device (200), said control system being arranged to control operation of a first device (300) having a hardware processor (320) operating in a first time base and at least one remote device (200) having a hardware processor (220) operating in a respective second time base, said control system comprising a time base estimating element arranged to estimate a relation between the first and the respective second time bases (Paragraphs [0072, 0084] and depicts in Figures 7 and 8), a scheduler element arranged to schedule in the time base of the first device (300) a timing for initiation of the flash pulse (200) of the respective at least one flash device (200) and/or a timing for initiation of taking a picture using the camera (300) so that the coordination with the timing for taking the picture is obtained, and a communication interface (340) arranged to transmit to the respective remote device (200) the scheduled timing of that remote device (Paragraph [0073] and depicts in Figure 7).
10:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 1.
11:	As for Claim 20, Finlow-Bates teaches in Paragraph [0024 and 0028] wherein the camera (300) device is a camera phone or tablet arranged to communicate with the at least one remote flash device (200) via a Bluetooth interface.
12:	As for Claim 21, Finlow-Bates teaches in Paragraph [0055 and 0065] and depicts in Figures 1, 2 and 3 A flash device arranged to coordinate initiation of a flash pulse of the flash device (200) with taking of a picture using a remote camera device (300), said flash device (200) having a hardware processor (220) operating in a first time base, wherein the remote camera device (300) having a hardware processor (320) operating in a second time base, said flash device (200) comprising at least a part of a time base estimating element arranged to estimate a relation between the first and the respective second time bases (Paragraphs [0072, 0084] and depicts in Figures 7 and 8), a scheduler element arranged to schedule in the time base of the flash device (200) a timing for taking a picture using the camera device (300) so that the coordination with the initiation of the flash pulse is obtained, and a communication interface (240) arranged to transmit to the camera device (300) the scheduled timing of that remote camera device (300) (Paragraph [0073] and depicts in Figure 7).
13:	As for Claim 22, Finlow-Bates teaches in Paragraph [0039] A computer program product for performing the method for coordinating taking of a picture using a camera (300) and initiation of a flash pulse of at least one flash device (200) according to claim 1.
Allowable Subject Matter
Claims 2-4, 8-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 27, 2022